                         Case 4:20-cr-00294-LPR Document 51 Filed 10/30/20 Page 1 of 1
AO 442 (Rev. 01/09) Arrest Warrant




                                                      Eastern District of Arkansas



                  United States of America

                                 v.                                            Case No.: 4:20CR00294-01 LPR

                  Howard Darrell Foster, Jr.

                           Defendant


                                                      ARREST WARRANT
To:       Any authorized law enforcement officer
          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)                                       Howard Darrell Foster, Jr.
who is accused of an offense or violation based on the following document filed with the court:

[K]Indictment           Osuperseding Indictment           •   Information    •   Superseding Information            Ocomplaint
•     Probation Violation Petition     •       Supervised Release Violation Petition    •    Violation Notice Oorder of the Court

This offense is briefly described as follows: Conspiracy to Distribute Schedule I and II controlled substances, PWID
heroin, PWID methamphetamine, PWID heroin, Possession of a firearm in furtherance of drug trafficking, n/a, as
further explained in the attached documents.




Date: October 7, 2020
                                                                                            Issuing officer's signature

City and state:     Little Rock, Arkansas                                              JAMES W. MCCORMACK, CLERK
                                                                                             Printed name and title

                                                                 Return

     This warrant was received on (date)  ~ "1 ,   , and the person was arrested on (date)                             I   ol,"J-1 'Zd
at (city and state) (.Jt. ,$2....-       ~-~------

Date:
                                                                                         Arresting officer's signature



                                                                                              Printed name and title
